                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


JAMES ALLEN POINDEXTER, JERRY             )
JONES, GREGORY HOLT and                   )
CONSTITUTION PARTY OF NORTH               )
CAROLINA,                                 )
                Plaintiffs,               )
                                          )
v.                                        )          JUDGMENT
                                          )
                                          )          No. 5:18-CV-366-FL
KIM WESTBROOK STRACH,                     )
in her official capacity as the Executive )
Director of the North Carolina State      )
Board of Elections and Ethics Enforcement )
                         Defendant.       )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of plaintiff’s motion for permanent injunction, defendant’s motion to dismiss for
lack of subject matter jurisdiction and plaintiff’s motion for attorney’s fees.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
June 13, 2019, and for the reasons set forth more specifically therein, that plaintiff’s motion for
permanent injunction is DENIED AS MOOT, defendant’s motion to dismiss for lack of subject
matter jurisdiction is GRANTED and plaintiff’s motion for attorney’s fees is GRANTED IN
PART AND DENIED IN PART. The court awards plaintiff $525.00 for services rendered by
Elizabeth Martineau, and $22,675.00 for services rendered by Mark Henkle, to be paid by
defendant.

This Judgment Filed and Entered on June 14, 2019, and Copies To:
Elizabeth A. Martineau / S. Mark Henkle (via CM/ECF Notice of Electronic Filing)
Amar Majmundar / Olga E. Vysotskaya De Brito / Paul M. Cox (via CM/ECF Notice of
Electronic Filing)

June 14, 2019                         PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
